Citation Nr: 1030521	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-40 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for peripheral 
neuropathy of the right lower extremity.

2.  Entitlement to a rating higher than 40 percent for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1965 to October 
1969.  He had additional service in the Navy Reserve form October 
1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In January 2007, the Board remanded this claim for additional 
development.  Unfortunately, the appeal is again REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last remand 
was not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

VA examinations for the Veteran's peripheral neuropathy of the 
right and left lower extremities were required by the January 
2007 Board remand.  It appears from the record that the RO 
scheduled these VA examinations to take place in May 2008 in 
California and the Veteran failed to report.  In July 2008, the 
Veteran's representative informed the RO that the Veteran had 
moved several times and a Report of Contact from July 2008 
indicated that the claims file was to be forwarded to Florida.  
An additional VA examination was scheduled in Florida, but an 
incorrect address was entered, and it was noted that the 
Veteran's address could not be verified and the provided zip code 
was for California.  There is no evidence that the Veteran 
received notification that his examination was rescheduled in 
Florida.  In all fairness to the Veteran, these issues must be 
remanded so that the RO can provide timely notice to the proper 
address and afford the Veteran the examinations ordered in 
January 2007.

Accordingly, the case is REMANDED for the following actions:

1.  Provide notification of the scheduled 
VA examination to the Veteran's correct 
address.  

2.  Afford the Veteran a neurological 
examination to determine the severity of 
the Veteran's bilateral lower extremity 
neuropathy.  The examiner should identify 
and completely describe any impairment to 
motor function, trophic changes, sensory 
disturbances, loss of reflexes and pain or 
muscle atrophy in each lower extremity, 
separately, due to peripheral neuropathy.  
If muscle atrophy is found, the examiner 
should indicate whether there is marked 
muscular atrophy.  The examiner should 
indicate whether there is complete or 
incomplete paralysis.  If incomplete, 
indicate whether it is severe, moderate, 
or mild.  A complete rationale should be 
provided for any opinion.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves Schedule of 
Ratings.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  The RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


